DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has   .
With regard to claims 1-2, 4-6 and 13, Ide teaches a composition form making wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., dpf from not less than 1.5 to less than 8 and length from not less than 1 and not greater than 6; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches that the amount/proportion of the acetate staple fibers is suitable adjusted depending upon the product to be made and the desired properties; see ¶-[0033] and therefore, optimizing the proportions of the acetate staple fibers would have been obvious to one of ordinary skill in the art. Ide teaches that the blended pulp, S1, is beaten on a refiner and thus teaches the co-refining of the blend/mix; see ¶-[0079]. In the referred paragraph Ide discloses that S1 is refined so that to increase, i.e., adjust the entanglement of the fibers, which would not obtained if the fibers were refined separately. However, if applicants does not consider that this is sufficient, Mitchel teaches that cellulose fibers and CE staple fibers can be co-refined if desired; see column 5, lines 6-11, which teaches that the blend of fibers is added to a hydropulper and then to refiner chest, which as it well-known is the chest/tank that feeds a refiner. Mitchell further evidences the co-refining of such fibers on example 1; column 7, lines 58-67; reproduced below for applicants’ convenience.

    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale

Moreover, the other secondary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend. As to the width as it is now claimed, the diameter of synthetic fibers is related to the diameter of it, i.e., the fiber, by the formula                         
                            ∅
                             
                            (
                            M
                            i
                            c
                            r
                            o
                            n
                            s
                            )
                            =
                            11.89
                            
                                
                                    
                                        D
                                        e
                                        n
                                        i
                                        e
                                        r
                                    
                                    
                                        ρ
                                         
                                        (
                                        
                                            
                                                g
                                            
                                            
                                                
                                                    
                                                        c
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                            
                        
                     , which for cellulose acetate which has a density between 1.27 through 1.35 g/cc, and using 1.30 as the mean density (see column 2, lines 40-41 and 52 of Ellery), for 1 denier the diameter/width of the fiber would 10.4 microns and for 7 denier it would be 27.6 microns, which falls within the claimed range, i.e., greater than 1 micron.
Regarding to claims 7-12, Ide is silent with regard to the DS of ester fibers; however, Matsumura teaches the degree of substitution of the staple fibers as claimed; see column 4, lines 27-41, and teaches that maintaining the degree of substitution (DS) from 1 through 3 improves biodegradability and thus minimizes the pollution burden on the environment. Therefore using the a DS as suggested by Matsumura on the cellulose ester staple fibers taught by Ide would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above.	
	Regarding to claims 15, Ide teaches that the fibers can be crimped or uncrimped; see ¶-[0025].
	With regard to claims 16-17, while Ide teaches that the fibers can be crimped, see above, Ide does not teach the degree as claimed. However, optimizing the crimping levels depending of the product and/or property of the product to be formed/made would have been obvious to one of ordinary skill in the art.
With regard to claims 18-19, Ide teaches different shapes of the Cellulose ester fibers; see ¶-[0029].
With regard to claim 20, Ide does not mention any hydrolysis accelerator, nor intentionally degradable chemical promoters and thus the article is considered to be void of those compounds.
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
Applicants argues also unexpected results, and therefore, combining the references would not be obvious, since they would not expect to obtain such results, i.e., there would not be sufficient expectation of success if they were combined. However, but such results were observed for very specific set of conditions and the claims are broader than the showing of unexpected results. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar papermaking compositions that have related properties.
The claims would be allowed if they are amended to be within the scope of the unexpected results or evidence, e.g.. Affidavit/Declaration, is provided showing that the unexpected results are also obtained in the broad range of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF